 


109 HCON 176 IH: Expressing the sense of the Congress that, as Congress and all Americans learned the identity of 
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 176 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mr. Conyers (for himself, Mr. Stark, Mr. McDermott, Mr. Moran of Virginia, Mr. Meehan, Mrs. Maloney, Mr. Sherman, Mr. Serrano, Mr. Boucher, and Ms. Wasserman Schultz) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that, as Congress and all Americans learned the identity of Deep Throat as W. Mark Felt this week, it commends and honors W. Mark Felt for his uncommon courage and bravery in exposing major Government corruption and encourages other FBI employees aware of wrongdoing to follow the lead of this model whistleblower. 
 
Whereas this week, Americans were brought closure to an extraordinary chapter in this Nation’s history in which corruption in our Government would have gone unchecked had a model Federal Bureau of Investigation (FBI) whistleblower not come forward; 
Whereas on May 31, 2005, it was revealed that Deep Throat, this model FBI whistleblower responsible for ensuring that this country’s constitutional system of checks and balances was maintained, was W. Mark Felt; 
Whereas W. Mark Felt served as the Deputy Director of the FBI at the time he revealed to Washington Post reporters Bob Woodward and Carl Bernstein his knowledge of governmental wrongdoing and risked his reputation, dismissal, and prosecution; 
Whereas W. Mark Felt refused to have this country’s system of justice circumvented and allow interference with the FBI’s investigation of the burglary of the Democratic Party headquarters at the Watergate hotel and office complex on June 17, 1972; 
Whereas W. Mark Felt is to be commended and honored for the difficult choice he made to risk his career and livelihood by exposing information crucial to bringing a proper and lawful resolve to the Watergate scandal; 
Whereas it was with the information that W. Mark Felt provided that the full scope of the Watergate crimes was eventually revealed through Congress as the Senate Watergate Committee held hearings and the House Judiciary Committee conducted an impeachment investigation; 
Whereas W. Mark Felt, now age 91, is to be applauded for his dutiful and loyal service to this country as a public servant, model FBI agent and administrator that had the ability to do what was right and disclose corruption in our Government; and 
Whereas W. Mark Felt should also be recognized for his influence in the practice of journalism as he established that anonymous sources play a key role in aiding reporters in exposing the truth and that it is important for journalists and others to maintain that anonymity: Now, therefore it, be 
 
That the Congress— 
(1)commends and honors W. Mark Felt for his uncommon courage and bravery in exposing major Government corruption that warranted Senate Watergate Committee hearings and a House Judiciary Committee impeachment investigation; 
(2)encourages FBI employees aware of wrongdoing to follow the example set by W. Mark Felt, a model FBI whistleblower, and come forward with relevant information; and 
(3)recognizes the important role that anonymous sources play in honest and accurate reporting by journalists and the importance of respecting that anonymity and the freedom of speech. 
 
